Title: Rufus King to John Adams, 2 Oct. 1786
From: King, Rufus
To: Adams, John


          
            
              Dear Sir,
            
            

              New York

               2 Oct. 1786
            
          

          The convention proposed to have been held at Annapolis in the last
            month on the subject of commerce has terminated without credit, or prospect of having
            done much good—
          I inclose you the report which they addressed to their
            constituents—they were founded in the Opinion that an adjustment of the commercial
            powers of the several states is intimately connected with the other Authorities of the
            Confederacy and of the respective states—
          Whether the states will acceed to the proposition of a convention
            at Philadelphia in May is yet uncertain—Congress I think will not interfere in such
            manner as to patronize the project; I am fully convinced that your Opinion is a just and
            political one, that congress can do all that a convention can, and certainly with more
            safety to original principles—But we all now seperating, the federal year will expire in
            a few weeks, and little public business will recieve an examination before the
            assembling of the next congress—
          with the highest Respect I have the Honor to be Dr. Sir your / Obt. & very
              Hbl. Servt.
          
            
              Rufus King
            
          
        